NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3290-19

IDON MEDIA-NJ, LLC,

          Plaintiff-Appellant,

v.

BOROUGH OF EATONTOWN
ZONING BOARD OF
ADJUSTMENT and BOROUGH
OF EATONTOWN,

     Defendants-Respondents.
____________________________

                   Argued September 15, 2021 – Decided October 18, 2021

                   Before Judges Hoffman, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey,
                   Law Division, Monmouth County, Docket No.
                   L-4606-18.

                   Daniel J. O'Hern, Jr., argued the cause for appellant
                   (Byrnes, O'Hern & Heugle, LLC, attorneys; Daniel J.
                   O'Hern, Jr., on the briefs).

                   Marc A. Leckstein argued the cause for respondent
                   Borough of Eatontown Zoning Board of Adjustment
            (Leckstein & Leckstein, LLC, attorneys; Marc A.
            Leckstein, on the brief).

PER CURIAM

      Plaintiff IDON Media-NJ LLC (IDON) appeals a March 19, 2020 Law

Division order upholding a zoning board of adjustment's denial of an

application for a conditional use variance and dismissing its complaint in lieu

of prerogative writs. We affirm.

      The Law Division judge found that the Board's resolution (the

Resolution) denying the application was supported by the evidence and was

not arbitrary, capricious, or unreasonable.   Having reviewed the record de

novo considering the applicable legal standards, we affirm.

      The underlying facts are discussed at length in the Resolution and the

Law Division judge's written opinion. We highlight here only what is most

important to our decision.

      On a date not reflected by the record, plaintiff sought site plan approval

and a conditional use variance under N.J.S.A. 40:55D-70(d)(3) from defendant

Borough of Eatontown Board of Adjustment (the Board) to construct a large

digital billboard on property in a B-2 Zone located along State Route 35 in

Eatontown, designated as Block 1304, Lots 1 and 2 on the Eatontown tax map

(the property).

                                                                         A-3290-19
                                      2
      On December 1, 2017, the New Jersey Department of Transportation

(NJDOT) issued an Outdoor Advertising Permit to plaintiff to "erect, maintain,

or use" a multimessage "outdoor advertising structure" measuring 36 feet by

10.6 feet on the property. The permit was expressly conditioned on plaintiff

obtaining all relevant required municipal approvals.

      On December 27, 2017, the Borough enacted Ordinance No. 10-2017

(the Ordinance), amending Section 89-51 of the Zoning Code, which regulated

billboards.1 As amended, Section 89-51 provides:

            Billboards shall be permitted as a conditional use for
            those properties fronting on State Highway 35 located
            in the B-2 and B-5 Zones, subject to the following
            conditions:

           A. The proposed billboard is a replacement of an
              existing billboard for which a permit from the
              [NJDOT] was previously issued pursuant to the
              New Jersey Roadside Sign Control and Outdoor
              Advertising Act (N.J.A.C. 27:5-5 et seq. and
              N.J.A.C. 16:41C-1.1 et seq.).

           B. The proposed billboard shall be in the identical
              location as the existing billboard it is replacing and
              shall be no larger than the replaced billboard.

1
  The Board previously considered an application by another company to erect
a billboard as the primary use of other property located along State Highway
35. Because billboards were not yet a permitted use under the Borough's
Zoning Ordinance, the application was considered a "principal use variance"
under N.J.S.A. 40:55D-70(d)(1).


                                                                       A-3290-19
                                      3
   However, in no event shall the area of the
   replacement billboard exceed 500 square feet on
   any single sign face.         Two[-]sided and V
   configured billboards shall be permitted.

C. No billboard shall be located on a lot developed
   with any use, building, business or structure that is
   not permitted pursuant to this chapter, unless
   otherwise previously approved by variance, and
   further that no billboard shall be located on any lot
   with a residential use;

D. The billboard shall only be constructed as a ground
   sign and located twenty-five (25) [feet] or greater
   from any building, and fifteen (15) feet or greater
   from any parking lot, driveway or sidewalk;

E. No billboard shall be permitted on any lot with a
   ground sign with an area of fifty (50) square feet or
   greater, constructed or approved, unless the
   distance between the billboard and ground sign is
   greater than two hundred (200) feet;

F. No part of a billboard shall be located less than
   twenty (20) feet or more than one hundred (100)
   feet from the State Highway 35 right-of-way line;

G. No part of a billboard shall be two hundred fifty
   (250) feet from an existing residential property or
   residential zone boundary;

H. No part of a billboard shall be one thousand (1000)
   feet from another billboard;

I. The maximum billboard height shall be thirty-five
   (35) feet as measured from any point of the
   finished grade at the base of the structure to the
   highest point of the billboard structure;

                                                           A-3290-19
                          4
             J. Billboards with digital, electronic, LED, or
                changeable copy, and multiple message signs shall
                be permitted provided that the dwell time for each
                message or message board is not less than eight (8)
                seconds and further provided a message change
                shall be completed within two (2) seconds;

             K. No billboard shall flash, blink, move, simulate or
                create the illusion of motion, or contain animated
                display or full motion video; and

             L. Billboards proposed under this section shall be
                subject to site plan approval and require the
                issuance of sign permits from NJDOT and the
                Borough.

        As originally proposed, the digital billboard would be two-sided, V-

shaped, pole mounted, approximately thirty-six-feet tall, and operate twenty-

four hours a day with a dwell time of eight seconds per message.2

        A February 27, 2018 letter by Martin P. Truscott, PP, AICP, the Board's

planning consultant, reported that the proposed billboard did not meet the

following conditions imposed by Section 89-51: (1) contrary to subsection

(A), the proposed billboard would not replace an existing billboard; (2)

contrary to subsection (B), the proposed billboard would replace a smaller

existing sign, not a billboard, and would be located further off the road than

the existing sign; (3) contrary to subsection (D), the proposed billboard would

2
    Plaintiff later reduced the hours of operation to 6:00 a.m. to midnight.
                                                                               A-3290-19
                                         5
be located less than three feet from an existing sidewalk and less than fifteen

feet from the Clinton Street entrance to the property; (4) contrary to subsection

(F), the proposed billboard would be located three feet from the curb line of

State Highway 35; (5) contrary to subsection (G), the proposed billboard

would be located approximately 150 feet from the nearest residential zone

boundary; and (6) contrary to subsection (H), the proposed billboard would be

located less than 1000 feet from an existing billboard. Accordingly, plaintiff

was required to obtain a conditional use (d)(3) variance.

      The Board conducted a two-day public hearing. The Board first heard

testimony from one of IDON's principals, Larry Clark, who testified that

IDON builds billboards nationwide to promote local businesses.             Clark

explained that the brightness of the billboard decreases as nighttime

approaches. IDON preferred digital billboards because they use less energy

overall and require fewer workers to change the billboard's art. Clark noted

that digital billboards can display government-related information such as

Amber Alerts or emergency evacuation warnings, which IDON was willing to

display.

      John Tobias, P.E., testified as IDON's lighting expert. He opined that

the application met the requirements of Section 89-51, applicable New Jersey


                                                                          A-3290-19
                                      6
State regulations, and the Illuminating Engineering Society's guidelines. Clark

further testified about the revised plans for the billboard.

      The Board focused on whether the billboard would project light into the

homes of nearby residents. Jim Shimmin, the manufacturer of the proposed

billboard's video screen, testified as to its brightness. He acknowledged that

nearby residents would be able to see the billboard.

      Andrew Janiw, a licensed professional planner, also testified for IDON.

Janiw asserted that the application should be considered under the (d)(3)

conditional use standard. He noted that the billboard will not blink, flash, or

display movement, and advertisements will change on an eight-second

interval. Janiw acknowledged that the proposed billboard would not replace

an existing billboard. He opined that IDON "can diminish . . . any negative

impacts. . . ."

      As to subsection (E), which prohibited billboards within 250 feet of any

existing residential property or residential zone boundary, Janiw acknowledged

that two buildings were within 250 feet, a daycare located approximately 150

feet away and a restaurant located approximately 210 feet away. Janiw noted,

however, that the daycare would only have a view of the unlit rear of the

billboard and would not experience any light impact.               Janiw also


                                                                        A-3290-19
                                        7
acknowledged that the corner of a residentially zoned lot was within

approximately 220 feet of the proposed billboard but stated that any impact

would be "fairly de minimis in terms of . . . light late at night." He further

acknowledged there were three existing billboards within 1000 feet of the

proposed billboard. Janiw nevertheless contended the proposal met the intent

of Section 89-51 and emphasized the billboard would be located in "a highway

commercial zone."

      The Board also heard comments from the public, which mainly implored

the Board to deny the application due to complaints about the light emitted by

the billboard affecting nearby residences.

      Board Chairman Kenneth East stated there were major problems with

this application, mainly that it did not comply with the 250-foot buffer

requirement, the proposed billboard would not replace an existing billboard,

and the billboard would be within 1000 feet of another billboard. The Board

voted unanimously to deny the application.        The Board's findings and

reasoning were embodied in a November 19, 2018 Resolution.

      The Board noted that while "a conditional use variance approval is

technically required pursuant to the provisions of N.J.S.A. 40:55D -70(d)(3),




                                                                       A-3290-19
                                      8
. . . the Board has no choice but to treat this application as a primary use

variance pursuant to the provisions of N.J.S.A. 40:55D-70(d)(1)."

      The Board explained that subsections (A) and (B) are not guidelines,

they impose "conditions precedent to permitting an applicant to place a digital

billboard within the Borough." Even if IDON had satisfied subsections (A)

and (B), it was unable to satisfy the negative criteria required for a (d)(3)

variance. The testimony of IDON's experts demonstrated that the billboard

would be a detriment to neighboring properties that was not "outweighed by

the benefits potentially created by a grant of the application." Moreover, the

billboard application failed because the site was located only 150 feet away

from a residential zone, would shine visible light onto nearby properties, and

that changing images every eight seconds would "present an annoyance."

      On December 28, 2018, plaintiff filed a four-count complaint in lieu of

prerogative writs naming the Board and the Borough as defendants. Plaintiff

filed an amended complaint one week later.       Plaintiff's claims against the

Borough were voluntarily dismissed.

      The trial court conducted a non-testimonial bench trial on September 6,

2019. Plaintiff first argued that "[a]t no time prior to the hearing or anytime

during the hearing did anybody from the Board ever say to us, sorry, we are


                                                                        A-3290-19
                                      9
. . . holding you now to the more enhanced quality of proof that was required

under Medici for a D-1 use variance." Plaintiff likened this to a moving target.

Relying on TSI E. Brunswick v. Zoning Bd. of E. Brunswick, 215 N.J. 26, 40
                                              3              4
(2013), plaintiff argued that the Medici          standard       does not apply to

conditional use variances.     Plaintiff also contended the Square Corners

Doctrine applies, as the Board gained an unfair advantage by considering the

case under the (d)(1) standard without allowing IDON to brief the issue.

       Defendants responded that the requirement that a new billboard must

replace an existing billboard is a necessary condition, which could not be

avoided through a (d)(3) variance. In addition, defendants argued that the

Resolution addressed why the application did not satisfy the Coventry standard

for a (d)(3) variance because it did not meet several conditions imposed by

Section 89-51.




3
    Medici v. BPR Co., 107 N.J. 1 (1987).
4
   In Medici, the Court adopted a two-prong standard for use variances. "[I]f
the use for which the variance is sought is not one that inherently serves the
public god, the applicant must prove . . . that the use promotes the general
welfare because the site is particularly suitable for the proposed use." 107 N.J.
at 4. In addition, by "an enhanced quality of proof," the board of adjustment
must specifically find "that the grant of a use variance is not inconsistent with
the intent and purpose of the master plan and zoning ordinance. Ibid.
                                                                            A-3290-19
                                     10
     The court issued a March 19, 2020 order and written statement of

reasons denying plaintiff's application to overturn the Board's decision and

dismissing the amended complaint. This appeal followed.

     Plaintiff raises the following points for our consideration:

           POINT I

           LEGAL STANDARDS.

                 A. Standard of Review.

                 B. Conditional Use Variance.

           POINT II

           THE TRIAL COURT ERRED IN HOLDING THAT
           THE DEFENDANT CORRECTLY APPLIED THE
           (d) (1) MEDICI USE VARIANCE STANDARD TO
           THE      PLAINTIFF'S  CONDITIONAL   USE
           VARIANCE APPLICATION.

                 A.    The Defendant and the Trial Court
                 Committed Plain Legal Error in Failing to
                 Apply the Coventry Standards.

                 B. The Trial Court Further Erred in Interpreting
                 the Billboard Ordinance as Having Conditions
                 Precedent to the Grant of the Conditional Use
                 Variance.

           POINT III

           THE TRIAL COURT ERRED IN NOT FINDING
           THAT PLAINTIFF'S PROOFS SATISFIED THE


                                                                     A-3290-19
                                     11
            COVENTRY 5 STANDARDS FOR THE GRANT OF
            THE CONDITIONAL USE VARIANCE.

                   A. The Defendant's Denial of The Conditional
                   Use Variance Was Arbitrary, Capricious and
                   Unreasonable Because it Applied the Wrong
                   Legal Standards and Mischaracterized the
                   Testimony of the Plaintiff's Witnesses.

                   B. Applying the Coventry Standards, the Court
                   Should Grant the Plaintiff's Application for the
                   Conditional Use Variance.

      Our review of the trial court's decision in this case is de novo, applying

the same legal standards as the trial judge. Charlie Brown of Chatham, Inc. v.

Bd. of Adjustment of Chatham, 202 N.J. Super. 312, 321 (App. Div. 1985).

The decision of a municipal zoning board is entitled to substantial deference,

Kramer v. Bd. of Adjustment, Sea Girt, 45 N.J. 268, 296 (1965), and is

presumed to be valid, Dunbar Homes, Inc. v. Zoning Bd. of Adjustment of

Twp. of Franklin, 233 N.J. 546, 558 (2018) (citation omitted). "[T]he action of

a board will not be overturned unless it is found to be arbitrary, capricious , and

unreasonable, with the burden of proof placed on the plaintiff challenging the

action."   Dunbar Homes, 233 N.J. at 558 (quoting Grabowsky v. Twp. of

Montclair, 221 N.J. 536, 551 (2015)).


5
  Coventry Square, Inc. v. Westwood Zoning Bd. of Adjustment, 138 N.J. 285
(1994).
                                                                            A-3290-19
                                      12
      We defer to the board's particular knowledge of local conditions and

may not substitute our judgment for that of the board. Burbridge v. Governing

Body of Twp. of Mine Hill, 117 N.J. 376, 385, 389 (1990). The "deference

accorded to a board's denial of a variance is greater than that given to its

decision to grant a variance." CBS Outdoor, Inc. v. Borough of Lebanon Plan.

Bd., 414 N.J. Super. 563, 578 (App. Div. 2010) (citations omitted). "Thus, a

party seeking to overturn the denial of a variance . . . must prove that the

evidence before the local board was 'overwhelmingly in favor of the

applicant.'" Id. at 579 (quoting Scully-Bozarth Post 1817 of the VFW v. Plan.

Bd., 362 N.J. Super. 296, 314-15 (App. Div. 2003)).

      We first address whether the proposed billboard required a prohibited

use variance under N.J.S.A. 40:55D-70(d)(1) or a conditional use variance

under N.J.S.A. 40:55D-70(d)(3). N.J.S.A. 40:55D-3 defines a conditional use

as:

            a use permitted in a particular zoning district only
            upon a showing that such use in a specified location
            will comply with the conditions and standards for the
            location or operation of such use as contained in the
            zoning ordinance, and upon the issuance of an
            authorization therefor by the planning board.

      A (d)(1) use variance "allows the applicant to engage in a prohibited use:

It is the use that violates the ordinance."   Coventry, 138 N.J. at 287.       In

                                                                         A-3290-19
                                     13
contrast, a (d)(3) conditional use variance allows the applicant to engage in a

conditional use that does not meet specific conditions set forth in the zoning

ordinance.   Ibid.   This distinction was reflected in the standards Coventry

established for granting a conditional use variance which are not subject to the

more stringent standard applicable to a commercial-use variance. Id. at 287

(citing Medici, 107 N.J. at 9-18).

      "Consequently, although a conditional use may be appropriate in certain

areas of a zoning district, it is not necessarily appropriate everywhere within

the zoning district." CBS Outdoor, 414 N.J. Super. at 579. For this reason, a

municipality may "delegate discretion to its planning board to consider the

suitability of a proposed conditional use for a particular site." Ibid. (quoting

Cardinal Props. v. Westwood, 227 N.J. Super. 284, 287 (App. Div. 1988)).

      "If, however, the proposed conditional use does not meet all of the

conditions for the use, an applicant must apply to the board of adjustment for a

conditional use variance pursuant to the standards articulated in N.J.S.A.

40:55D–70(d)(3)." Ibid. (citing Coventry, 138 N.J. at 296). "A variance for a

deviation from a condition allows the applicant to engage in a conditional use

despite the applicant's failure to meet one or more of the conditions: It is not




                                                                         A-3290-19
                                     14
the use but the non-compliance with the conditions that violates the

ordinance." Ibid. (quoting Coventry, 138 N.J. at 287).

      Applying these principles, the proposed billboard clearly required a

(d)(3) conditional use variance, not a (d)(1) use variance. Application of the

more stringent Medici use variance standard was improper. "The burden of

proof required to sustain a use variance not only is too onerous for a

conditional-use variance; in addition, its focus is misplaced." Coventry, 138

N.J. at 298. That finding, however, does not end our analysis. See Hayes v.

Delamotte, 231 N.J. 373, 387 (2018) (explaining that appellate courts review

orders, not opinions).

      In Coventry, the Court described the board's task as to each of the two

prongs of the negative criteria and instructed that, when a conditional use

variance is considered, the negative criteria is assessed in terms of the impact

of the deviation, not the impact of the use. 138 N.J. at 299. The first prong

requires "that the variance can be granted 'without substantial detriment to the

public good. . . .'" Ibid. (citing N.J.S.A. 40:55D–70). The "focus is on the

effect on surrounding properties of the grant of the variance for the specific

deviations from the conditions imposed by ordinance." Ibid. The board is

required to "evaluate the impact of the proposed [conditional-]use variance


                                                                         A-3290-19
                                     15
upon the adjacent properties and determine whether or not it will cause such

damage to the character of the neighborhood as to constitute 'substantial

detriment to the public good.'" Ibid.

      The second prong requires proof "that the variance will not 'substantially

impair the intent and purpose of the zone plan and zoning ordinance. . . .'"

Ibid. (quoting N.J.S.A. 40:55D–70(d)). For this prong to be met, "the board of

adjustment must be satisfied that the grant of the conditional-use variance for

the specific project at the designated site is reconcilable with the municipality's

legislative determination that the condition should be imposed on all

conditional uses in that zoning district." Coventry, 138 N.J. at 299.

      Importantly, "[t]he inability to comply with one or more of [a zoning

ordinance's conditions] does not convert the use into a prohibited one and,

thus, the application is not tested in accordance with the standards . . . that

govern applications for a (d)(1) use variance." TSI E. Brunswick, 215 N.J. at

43.

      For a zoning board to grant a (d)(3) variance, the applicant must first

show that the premises is an appropriate site for the proposal, notwithstanding

any deviations.     Coventry, 138 N.J. at 298.        The negative criteria are

established if the variance may be granted "without substantial detriment to the


                                                                            A-3290-19
                                        16
public good," and the variance will not "substantially impair the intent and

purpose" of the zoning ordinance.         Id. at 299 (citations omitted).   This is

known as the Coventry standard.

      The principal issue in this case is whether the order on appeal and

underlying Resolution must be vacated because the wrong standard was

applied. Although the (d)(1) standard was applied, considering the Board's

findings, we find that the outcome would have been the same. Indeed, during

oral argument before this court, plaintiff's counsel acknowledged that a remand

would be academic because both the Board and the trial court found that

plaintiff did not satisfy either the (d)(1) or (d)(3) test.

      Plaintiff's argument that the Board applied the wrong standard is

understandable; however, the Board's Resolution denying the application also

explained that the application would have failed a (d)(3) analysis under the

Coventry standard.

      With respect to a (d)(1) variance, the Board found the plaintiff "has not

attempted to present any special reasons as to why the limitations of the zoning

ordinance should be waived."           Further, the Board found the site not

particularly suitable for a digital billboard because it is located too close to a

residential zone, residential neighbors would be faced with an annoyance, and


                                                                            A-3290-19
                                        17
nearby properties would be burdened by the light emanating from the

billboard. With respect to a (d)(3) variance, the Board found plaintiff could

not "satisfy the 'negative' criteria required by the statute." The trial court

reached a similar conclusion, finding that plaintiff could not "[meet] their

burden in establishing the negative criteria," citing the intensity of the

billboard's light and its effect on the neighborhood.

      Because we review the Board's decision de novo,                and "the

memorializing resolution of the Board is the wellhead for the judiciary's

consideration of the validity of municipal action," we review the pertinent

findings and reasons expressed in the Resolution for denying the conditional

use variance.   CBS Outdoor, 414 N.J. Super. at 580.         Here, the Board's

comprehensive eleven-page Resolution provides a detailed description of the

application, related facts, and testimony.

      The Resolution found the proposed billboard did not meet the following

conditions imposed by Section 89-51: it did not replace an existing billboard,

contrary to subsection (A); is not in an identical location of an existing

billboard, contrary to subsection (B); is not located at least fifteen feet from

any parking lot, contrary to subsection (D); is located approximately 150 feet




                                                                         A-3290-19
                                      18
from the nearest residential zone, contrary to subsection (G); and is located

less than 1000 feet from another billboard, contrary to subsection (H).

      While the billboard would not be visible from most homes along Clinton

Avenue during the spring and summer months due to trees, the Board found it

would be visible during the fall and winter months. In addition, the light

emanating from the billboard would shine into a real estate office. Five nearby

residents and one business owner objected to the light and images that the

billboard would project. The amount of light created by the billboard "would

present an annoyance." In addition, [t]hose properties which cannot see the

digital screen itself would nevertheless be left with the sight of the sides of the

billboard on their horizon." The Board concluded:

                   The . . . applicant would not be eligible to
            receive '(d)(3)" variance relief because it would not be
            able to satisfy the 'negative' criteria' required by the
            statute. By the testimony of its own experts, the sign
            would crete a detriment to neighboring properties
            which in no way could be outweighed by the benefits
            potentially created by a grant of the application."

      The Board did not accept Janiw's proposition that the adoption of

Section 89-51 should be construed as an endorsement by the Borough of

placing a billboard on the property. It noted that the variance application

"cannot be reconciled with the ordinances which are in place." The Board


                                                                            A-3290-19
                                      19
concluded that "allow[ing] placement of a digital billboard on a property

where no billboard has previously existed would be tantamount to zoning by

variance rather than by ordinance."

      Lastly, we address plaintiff's argument that the Board violated the so-

called Square Corners Doctrine by originally advising it to proceed under the

(d)(3) Coventry standard, subsequently adopting a new ordinance, and

applying the (d)(1) standard. During oral argument before this court, however,

plaintiff's counsel acknowledged that had it known that the (d)(1) test would

be applied, plaintiff's presentation would have been only "slightly different."

Consequently, plaintiff does not request a remand. As we have already noted,

the Board's findings were sufficient to deny a conditional use variance under a

(d)(3) analysis.

      The Board's findings were fully supported by the record.        Plaintiff

clearly did not satisfy five of the conditions imposed by Section 89-51. The

denial of a conditional use variance was not arbitrary, capricious, or

unreasonable.      Applying our deferential standard of review, we discern no

basis to overturn the Board's decision.

      Affirmed.




                                                                        A-3290-19
                                      20